FILED
                             NOT FOR PUBLICATION                             JUL 6 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



FRANKIE KAREN WASHINGTON,                        No. 09-55287

               Plaintiff - Appellant,            D.C. No. 2:03-cv-05921-GHK-
                                                 PLA
  v.

CITY OF LOS ANGELES; et al.,                     MEMORANDUM *

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, District Judge, Presiding

                              Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Frankie Karen Washington, a California state prisoner, appeals pro se from

the district court’s summary judgment and judgment, following a jury trial in her

42 U.S.C. § 1983 action alleging excessive force. We have jurisdiction under 28

U.S.C. § 1291. We review de novo the district court’s grant of summary judgment.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Morrison v. Hall, 261 F.3d 896, 900 (9th Cir. 2001). We affirm.

      The district court properly granted summary judgment for defendant Wren

because Washington failed to raise a genuine dispute of material fact as to whether

Wren had reason to know that a constitutional violation was being committed and

was physically capable of preventing the alleged violation. See Ting v. U.S., 927 F.

2d 1504, 1511-12 (9th Cir. 1991); see also Soremekun v. Thrifty Payless, Inc., 509

F.3d 978, 984 (9th Cir. 2007) (“Conclusory, speculative testimony in affidavits and

moving papers is insufficient to raise genuine issues of fact and defeat summary

judgment.”).

      The district court properly granted summary judgment for defendant City of

Los Angeles because Washington failed to raise a genuine dispute of material fact

as to whether the Los Angeles Police Department’s use-of-force policy was the

moving force behind the police officer’s alleged use of excessive force. See

Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 694-95 (1978) (local government

may be liable under § 1983 when official policy is “the moving force of the

constitutional violation”).

      We do not consider Washington’s claims of error at trial, or that Officer

Washington lacked probable cause to stop her or used excessive force against her,

because Washington did not include a trial transcript in the record on appeal as


                                          2                                    09-55287
required by Federal Rule of Appellate Procedure 10(b)(2), or explain her failure to

do so. See 9th Cir. R. 10-3.1(d) & (e); Syncom Capital Corp. v. Wade, 924 F.2d

167, 169 (9th Cir. 1991) (per curiam) (dismissing appeal of pro se appellant for

failure to provide a trial transcript).

       Washington’s remaining contentions, including those concerning her

Seventh Amendment right to a jury trial, are unpersuasive. See Johnson v. Neilson

(In re Slatkin), 525 F.3d 805, 811 (9th Cir. 2008) (“[A] summary judgment

proceeding does not deprive the losing party of its Seventh Amendment right to a

jury trial.”).

       Washington’s “Motion for Leave to File Evidence of Incompetence to Stand

Trial Outside of the Record” is denied.

       AFFIRMED.




                                          3                                  09-55287